Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/11/2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.
Claims 1-5 and 11 are being examined on the merits.


 Objections
The abstract is objected to because of the following informalities:  The abstract should be no more than 150 words, Rule 8.1 of MPEP.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (EP3478266A1).
Wright’s general disclosure is to parental formulations comprising cannabinoids (see abstract).
Regarding claims 1-5 and 11, Wright teaches a composition which comprises cannabinoids such as cannabidiol (CBD) and tetrahydrocannabinol (THC) (see abstract) and stability enhancers such as glutathione (see 0034). Wright also teaches wherein the CBD or CBDV, the cannabinoid may be present in the formulation in an amount of from 0.3 to 50 
Although Wright does not explicitly teach the molar ratios within the instantly claimed ratios, Wright teaches the concentration in mg/ml within the taught ratios and the molecular weights of CBD is 314.47 g/mol and glutathione is 307.3235 g/mol., which when converted to the molar ratio would still ultimately be within the instantly claimed ranges, as these molar concentrations are almost in a 1:1 ratio. 
Wright also does not teach wherein the glutathione is extracted from cannabis plant however glutathione extracted from cannabis would be the same as the glutathione of the referenced prior art as there has been nothing done to change the compound in anyway structurally or functionally. Also the claim appears to be a product-by-process claim and the examination is on the product itself not the process. In order for the process of the product-by-process claim to be patentably distinct from the prior art it would have to show that the final product would result in a structurally different component which is different than the prior art. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date to optimize the cannabinoid and glutathione ratios within already disclosed ranges to arrive at the instantly taught range. There would have been very little experimentation to arrive at the instantly taught molar range. 
There would have been a reasonable expectation of success in arriving at the instantly taught ranges because the prior art already discloses these ranges in concentrations of mg/ml 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACOB A BOECKELMAN/Examiner, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655